DETAILED ACTION
This is in response to Applicant’s Reply dated 3/9/21.  Claims 1, 6-8, 13-14, and 20-21 have been examined.  Claims 2-5, 9-12, and 15-19 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear which missed packets are associated with “the identified one or more second identification numbers” that are excluded from the list upon deletion.  For 
In view of Applicant’s currently field amendment dated 3/9/21, the previous rejection of claims 1, 8, and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in the Non-Final Office Action dated 12/9/2020 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 13-14, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guillaume Decarreu (WO 2015/176748; included in IDS) hereafter “DG” in view of Phuyal (US 2018/0124642).

Regarding Claim 1 (Currently Amended),
A method performed by a base station in a wireless communication system, the method comprising: 

transmitting, by the base station, one or more packets to another base station [DG: 0019; in certain situations, a packet data convergence protocol (PDCP) packet data unit (PDU) sent by a Master eNode B (MeNB) to a secondary eNB (SeNB) for transmission to a user equipment (UE) can be lost on the X2 interface];

receiving, by the base station, information regarding one or more first missed packets among the one or more packets from the another base station [DG: 0030; at 130, transmitting the indication to the peer protocol entity; the transmitting the indication can include transmitting a packet data convergence protocol status report containing at least a field indicating the sequence number of a first missing service data unit; 0032; the expiry time/value of the prohibit timer may be configured by an eNB, such as an MeNB; 0021; when a PDCP reordering timer expires, the expiry of the timer can trigger sending an indication of the updated reordering-window status in the form of a PDCP status report, bringing the MeNB back to synchronization (sync) with the status of the reordering window at the UE]


reordering window status, to be transmitted to a peer protocol entity; 0029; indication is contingent on packet data unit being received too early when a sequence number of the packet data unit is interpreted as being ahead of the current reception window or being received too late when a sequence number of the packet data is interpreted as being behind the current reception window; 0030; transmitting the indication to the peer protocol entity; transmitting the indication can include transmitting a packet data convergence protocol (PDCP) status report containing at least a field indicating the sequence number of a first missing service data unit; 0033; determining an edge of a transmission window based on the indication; the determining the edge can include determining a lower edge, an upper edge, or both];

identifying, by the base station, one or more second identification numbers among one or more first identification numbers of the one or more first missed packets, wherein the one or more second identification numbers satisfy that a difference value between each of the one or more second identification numbers and an identification number of a last packet transmitted to the another base station is equal to reordering window value or greater than the reordering window value [DG: 0023; the state variable Last-Submitted_PDCP_RX_SN can function as a lower edge of a reordering window; ahead of the re-ordering window; this condition for the SN can be defined such that the SN falls within the SN-space quadrant immediately ahead of the window; for example, the SN can fall within the quadrant between Last_Submitted_POCP RX_SN + Reordering_window and Last_Submitted_PDCP RX_SN + 3*Reordering_window/2 (mod1 +maximum_POCP SN); 0026; indication can be sent if the SN is behind the re-ordering window; ordering window; this condition for the SN can be defined such that the SN falls within the SN-space quadrant immediately behind the window; for example, the SN can fall within the quadrant between Last_Submitted_PDCP RX_SN + 3*Reordering_window/2 and Last_Submitted_PDCP RX_SN + 2*Reordering_window (mod 1 +maximum_PDCP SN); 0030; transmitting the indication to the peer protocol entity; transmitting the indication can include transmitting a packet data convergence protocol (PDCP) status report containing at least a field indicating the sequence number of a first missing service data unit];

However, DG does not explicitly teach that the list [is] based on deleting the identified one or more second identification numbers from the list.
 
POSITA would have considered removing packets based on last successfully received PDCP and delivery window in Phuyal and would have incorporated it in DG’s use of sequence number of a first missing SDU along with the determination of ahead of or behind a reordering window.


updating, by the base station, the list by excluding one or more missed packets other than one or more second missed packets among the one or more first missed packets from the list, based on deleting the identified one or more second identification numbers from the list; and retransmitting, by the base station, the one or more second missed packets to the another base station based on the updated list [Phuyal: 0038; after receiving the status report of the last successfully received WLAN PDCP, transmit buffer can remove all PDCP packets that are offloaded to WLAN and their transmissions are completed, whether successful or failed, based on the SN of the last successfully received WLAN PDCP and maximum out-of-sequence WLAN delivery window; this procedure also may involve the PDCP transmitter tracking which packets were sent on WLAN and LTE links; 0047; the PDCP status report may be utilized by the MeNB for PDCP Discard and Flow Control; PDCP SN are not assigned for any incoming upper layer packet if more than half the sequence number, for example equal to the SN reordering window size. In other words, SN will not be assigned if the next SN is not within reordering window size from the oldest SN still active/in-flight].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of DG and Phuyal in order to avoid Hyper Frame Number (HFN) desynchronization during inter-site aggregation [Phuyal: 0004].


Regarding Claim 6 (Currently Amended),
DG teaches that reordering window status is to be transmitted to a peer protocol entity [DG: 0028].

However, DG does not teach that the reordering window value is half of a packet data convergence protocol (PDCP) sequence number (SN) size.

Phuyal teaches:
	wherein the reordering window value is half of a packet data convergence protocol (PDCP) sequence number (SN) size [Phuyal: 0029; one possible implementation to avoid this situation is to not create more PDCP packets than half the number of SN space, equal to the size of reordering window, at any time; 0047; PDCP SN are not assigned for any incoming upper layer packet if more than half the sequence number, for example equal to the SN reordering window size].

It would have been obvious for POSITA before the effective filing date of the invention to combine the teachings of DG and Phuyal in order to avoid Hyper Frame Number (HFN) desynchronization during inter-site aggregation [Phuyal: 0004].

Regarding Claim 7 (Currently Amended),
wherein the identification number of the missed packets is a PDCP SN or an X2-U SN [DG: 0030; transmitting the indication to the peer protocol entity; transmitting the indication can include transmitting a packet data convergence protocol (PDCP) indicating the sequence number of a first missing service data unit]. 

Regarding Claims 8 and 13, which recite the same claim limitations as those in claims 1-6 above, the same rationale of rejection as presented for claims 1-6 is applicable.

Regarding claims 14, 20-21, which recite a base station in a wireless communication system having the same claim limitations as those in claims 1, 6-7 above, the same rationale of rejection as presented in claims 1, 6-7 is applicable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468